Citation Nr: 0406242	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  00-14 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for gynecological 
disability characterized by dysplasia, cervicitis and uterine 
mass.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
November 1992.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

When the case was before the Board in October 2002, it was 
remanded to the RO for further development.  While the case 
was in remand status, the veteran's claim for an increased 
rating for eczema was granted to her satisfaction.  
Consequently, that matter is no longer in appellate status.  
The case has been returned to the Board for appellate action 
on the veteran's claim for service connection for 
gynecological disability characterized by dysplasia, 
cervicitis and uterine mass.


REMAND

The Board notes that in the October 2002 Remand, a VA 
examination was requested in order to obtain an opinion as to 
whether it is at least as likely as not that the veteran's 
currently present gynecological disorder originated during 
the veteran's military service or is otherwise etiologically 
related to the veteran's military service.  After reviewing 
the June 2003 VA examination report, it is the opinion of the 
Board that the VA opinion is not adequate for adjudication 
purposes because it does not address whether the veteran's 
dermoid cyst clearly and unmistakably existed prior to 
service and if so whether the cyst clearly and unmistakably 
did not increase in severity as a result of the veteran's 
military service.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should return the claims file 
with a copy of this Remand to the same VA 
examiner who conducted the June 2003 
exam, or in the alternative, the RO 
should obtain an opinion from a different 
physician with the appropriate expertise 
to determine whether it is at least as 
likely as not that the veteran's dermoid 
cyst was present in service, and if so, 
whether the disability clearly and 
unmistakably existed prior to the 
veteran's entrance onto active duty.

If the examiner believes that the dermoid 
cyst existed prior to the veteran's 
entrance onto active duty, the examiner 
should provide an opinion as to whether 
the cyst clearly and unmistakably did not 
increase in severity as a result of the 
veteran's military service.  

The rationale for all opinions given must 
be clearly set forth by the examiner.

3.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and her 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran unless she is otherwise 
notified by VA but she has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




